Exhibit 10.7
 




 
THE LOAN EVIDENCED BY THIS NOTE IS NON-RECOURSE. THIS NOTE IS
SECURED  BY  STOCK  AND  THE  HOLDER  AGREES  TO  LOOK  ONLY  TO THAT STOCK  TO
ENFORCE  ANY OBLIGATIONS  IN THE EVENT  OF
DEFAULT.  THIS  NOTE  SHALL  BE  PAID  IN  FULL  NO  LATER  THAN  THE DATE OF
ITS MATURITY.


PROM ISSORY NOTE
 

$125,000.00 (U.S.) September 13, 2012

 
FOR VALUE RECEIVED, on or before the Maturity Date (hereinafter defined), the
undersigned Billy Caudill.,  (hereinafter collectively referred to as the
"Borrower"), promises to pay to the order of Genesis Group Holdings Inc, its
successors and/or assigns (hereinafter "Holder"), the principal sum set forth
under this Promissory Note (the "Note") under the following terms and
conditions:
 
1. Loan Amount and Period
 
i.         Loan  Amount:  Holder  shall  provide  Borrower  with  the  sum  of  One
Hundred Twenty-Five Thousand Dollars ($125,000.00) (the "Loan"), which by
execution hereof the first acknowledged as received by Borrower.
 
ii.        Security:  60% of the stock of Digital Comm Inc. This is a
non-recourse loan. The Holder may only look to the Security for payment in the
event of default.
 
2. Payment
 
i.         Maturity Date.   One year from the from the date hereof. (the
"Maturity Date") from the receipt of each the funds the remaining unpaid portion
of the initial principal loan of   One Hundred Twenty-Five Thousand Dollars
($125,000.000) as described in this Note, together with any and all accrued and
unpaid interest and any and all costs and expenses, shall be due and payable.
 
ii.        Interest.  None
 
iii.     All payments under this Note shall be made to Holder or its order, in
lawful money of the United States of America and in immediately available funds
and delivered to Holder by check or wire transfer to an account designated by
written instructions delivered by Holder to Borrower. All amounts due under this
Note and the Security Agreement shall be payable without defense, set off or
counterclaim.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Interest Rate
 
i.         Should an Event of Default (as defined below) occur, interest shall
accrue at a rate of eighteen percent (18%) per annum on the total remaining
balance which shall have been accelerated under the terms herein.  Interest
shall be determined for each day by multiplying a daily interest factor (based
on the annual interest rate then in effect divided by 360) by the unpaid
principal balance of the principal amount outstanding under the Note for such
day.
 
ii.        Notwithstanding any provision in this Note, the total liability for
payments of interest and payments in the nature of interest, including all
charges, fees, exactions, or other sums which may at any time be deemed to be
interest, shall not exceed the limit imposed by the usury laws of the State of
Florida or the applicable laws of the United States of America, whichever shall
be higher (the "Maximum Rate").
 
iii.       The undersigned does not intend or expect to pay nor does the Holder
intend or expect to charge, accept or collect any interest under this Note
greater than the Maximum Rate.
 
4. Application of Payment and Pre-Payment
 
This Note may be prepaid in whole or in part at any time without penalty. In the
event that Holder conducts an S-1 Registration and raises in excess of
$20,000,000 (and "Offering"). The Note may be satisfied by the Borrow from
shares of stock issued to Borrower from the Offering.
 
5. Default, Penalties and Interest
 
Event of Default.  In the event Borrower fails to pay the entire remaining
unpaid principal balance of this Note, together with any and all accrued and
unpaid interest and costs on or before the Maturity Date or within three (3)
business days after same is due, such action shall trigger a
"Event of Default."  Upon an Event of Default Holder may pursue any and all
remedies available to it under applicable law and Borrower shall be required to
pay interest on the full outstanding Loan balance of principal and interest at
an interest rate of eighteen percent (18%) per annum until paid in full.


6. No Waiver of Rights by Holder  Borrower recognizes that in case of any Event
of Default, no extension, postponement, forbearance, delay or failure on the
part of the Holder of this Note in the exercise of any power, right or remedy
hereunder, under the Collateral Assignment or any other Loan Document or at law
or in equity shall operate as a waiver thereof, nor shall a single or partial
exercise of any power or right preclude other or further exercise thereof or the
exercise of any other power, right or remedy.


7. Presentment for Payment; Demand; Consent and Waiver


i.     Borrower hereby:

 
 
2

--------------------------------------------------------------------------------

 
 
[a]  waives any right to immunity from any such action or proceeding and waives
any immunity or exemption of any property, wherever located, from garnishment,
levy, execution, seizure or attachment prior to or in execution of judgment, or
sale under execution or other process for the collection of debts;


[b] waives any right to interpose any set-off or non-compulsory counterclaim or
to plead laches or any statute of limitations as a defense in any such action or
proceeding, and waives (to the extent lawfully waivable) all provisions and
requirements of law for the benefit of any Borrower now or hereafter in force;


[c) submits to the jurisdiction of the state and federal courts in the State of
Florida, County of Miami-Dade for purposes of any such action or proceeding and
waive any claim that the same is an inconvenient forum; and
 
8. Costs. Indemnities And Expenses.


Borrower expressly agrees that the Holder shall not be required first to
institute any suit or to exhaust its remedies against the undersigned or any
other person or party to become liable hereunder or against any collateral or
security for the  loan evidenced hereby, in order to enforce this
Note.   Borrower shall be responsible for any fees and expenses incurred in
enforcing the Note.


9. Governing Law/Jurisdiction and Venue.   This Note shall be governed by, and
construed and enforced in accordance with the laws of the State of Florida.  Any
suit involving any dispute or matter arising under this Note or relating to the
enforcement or interpretation thereof, may only be brought in a the Judicial
Circuit Court of Palm Beach County  which shall have exclusive  personal and
subject matter jurisdiction  over  the dispute or matter.  Borrower hereby
consent to the exercise of personal jurisdiction by any such court with respect
to any such proceeding and waives any objection to venue or inconvenient forum.


10. Invalidity.  If any term, clause or provision of this Note shall be
determined by any court to be illegal, invalid or unenforceable, the illegality,
invalidity or unenforceability of such term, clause or provision shall not
affect the legality, validity or enforceability of the remainder thereof or of
any other term, clause or provision hereof, and this Note shall be construed and
enforced as if such illegal, invalid or unenforceable term, clause or provision
had not been contained herein, and all covenants, obligations and agreements
shall be enforceable to the full extent permitted by law.


11. Interpretation.  If this Note is signed by more than one person, then the
term "Borrower" as used in this Note shall refer to all such persons jointly and
severally, and all promises, agreements, covenants, waivers, consents,
representations, warranties and other provisions in this Note are made by and
shall be binding upon each and every undersigned person, jointly and
severally.  Whenever used in this Note, words in the singular include the
plural, words in the plural include the singular, and pronouns of any gender
include the other genders, all as may be appropriate.   Captions and paragraph
headings in this Note are for convenience only and shall not affect its
interpretation.
 
 
3

--------------------------------------------------------------------------------

 
 
12.       WAIVER OF JURY TRIAL.  BORROWER AND HOLDER HEREBY
KNOWINGLY,  VOLUNTARILY AND  INTENTIONALLY WAIVES  THE  RIGHT EITHER MAY HAVE TO
TRIAL BY JURY IN RESPECT TO ANY  LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN  CONNECTION WITH THIS NOTE AND ANY AGREEMENT CONTEMPLATED  TO BE
EXECUTED IN CONJUNCTION  HEREWITH, OR  ANY  COURSE  OF  CONDUCT,  COURSE  OF
DEALING, STATEMENTS, (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER
PARTY.  BORROWER ACKNOWLEDGES THAT THIS WAIVER OF JURY
TRIAL  IS  A  MATERIAL  INDUCEMENT  TO  THE  HOLDER  IN  EXTENDING
CREDIT  TO  THE  BORROWER,  THAT  THE   HOLDER  WOULD  NOT  HAVE EXTENDED SUCH
CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND THAT BORROWER HAS BEEN REPRESENTED BY
AN ATTORNEY OR HAS HAD AN OPPORTUNITY TO CONSULT WITH AN  ATTORNEY IN CONNECTION
WITH THIS JURY TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.


The failure of any witness to sign as witness or the failure of this Note to be
notarized shall not affect the validity of this Note.  This Note is signed,
sealed and delivered as of the date first written above.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 
SIGNATURE PAGE TO FOLLOW
 
 
4

--------------------------------------------------------------------------------

 
 
BORROWER:
 
 
 

  By: /s/ Billy Caudill        Billy Caudill  

 
5

--------------------------------------------------------------------------------

 